Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record does not teach the following limitations in combination with the entirety of claim 11:
a plurality of DC/Alternating current (AC) inverters electrically connected to the DC power bus in parallel and each electrically connected to an IT load of the plurality of IT loads; and
a dual corded electrical connection between a first DC/AC inverter of the plurality of DC/AC inverters and a first IT load of the plurality of IT loads.

Claims 12-14 are also allowed for further limiting allowed claim 11. 

The following relevant art was found based on the updated search:
Thomas (2018/0337554) teaches the UPS modules 12A and 12B switch to operating in the "Pre-MMS without Load Share" mode. At this point, the UPS modules 12A and 12B are being operated in preparation for their outputs to be paralleled for load sharing. The UPS module 12A is supplying power to a first cord of the dual-cord load 14A while the UPS module 12B is supplying power to a second cord of the dual-cord load 14A.
Shaikh (2018/0052431) teaches dual corded servers can be connected to multiple sources. Thus, dual corded 2N server 640 can be connected to PDUs 630 and 660, and dual corded 1N server 642 can .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867